Bleckley, Chief Justice.
The document tendered in evidence as a plat and grant from the State to Sanders was in ruins. It was a mass of fragments which may or may not have been intelligible had they been carefully put together. There was no proof of their genuineness, or that the instrument which might possibly have been reconstructed by a proper arrangement of the several fragments, was ever executed. The effort was to verify and authenticate the mass by showing “ that the wax and seal had been attached to said plat and grant, and was lost.” This evidence would have been admissible had there been proof by a certified copy from the secretary of state's office, where all grants are recorded and in which the record of all plats, as well as of the grants, is now pre served under the public laws of the State, showing by necessary inference that a genuine plat and grant had once existed. There can be no doubt that for this purpose such a copy would have been competent and appropriate evidence. The very object of attaching the great seal of the State to a plat and grant is to authenticate their official execution by the proper officers. The genuineness of the seal itself is always determined by the court from inspection, and the seal being genuine it vouches for the genuineness of the document to which it is attached. But when the seal is not produced no inspection by the court can take place, and the mere testimony of a witness that the wax and seal had been attached to the document could be no substitute for inspection by the court as a means of inferring genuineness of the document. There can be no trial by inspec*564tion on a past inspection made by a witness. There must be a present inspection made directly by the court. In Smalley v. McKilvain, 14 Ga. 252, the absence of the seal was accounted for by parol evidence, but there was other evidence from which the genuineness of the document could be inferred. Judgment affirmed.